UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4208



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN TERRELL WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-03-758)


Submitted:   September 23, 2005           Decided:   October 26, 2005


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, L.L.C., Greenville, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, E. Jean Howard, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Calvin Terrell Williams pled guilty to two counts of

armed bank robbery, 18 U.S.C. § 2113(a), (d) (2000), and was

sentenced to 125 months imprisonment. Counsel has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

that, in his view, there are no meritorious grounds for appeal but

addressing whether Williams was competent to testify, whether the

district   court   erred   in   denying   a   minor   role   adjustment   at

sentencing, United States Sentencing Guidelines Manual § 3B1.2

(2000), and whether Williams’ sentence violates United States v.

Booker, 125 S. Ct. 738 (2005).       Although advised of his right to

file a supplemental pro se brief, Williams has not done so.

           Counsel first addresses Williams’ competency to enter a

guilty plea.   We have reviewed the transcript of Williams’ Fed. R.

Crim. P. 11 hearing and conclude that the district court properly

ensured that Williams was competent to plead guilty and that his

plea was knowing and voluntary.       See Godinez v. Moran, 509 U.S.

389, 400 (1993); United States v. Damon, 191 F.3d 561, 564 (4th

Cir. 1999).

     Next, counsel questions the district court’s denial of a minor

role adjustment at sentencing.        Here, Williams either directly

planned or, at the very least, materially helped carry out both

robberies, was present when the robberies took place, and received

some of the proceeds.       Accordingly, the district court did not


                                  - 2 -
clearly err in denying Williams a minor participant adjustment.

United States v. Daughtrey, 874 F.2d 213, 218 (4th Cir. 1989)

(providing standard of review for factual determinations, such as

whether the appellant’s conduct warrants a minor role sentencing

reduction).

              Finally, counsel raises as a potential issue the validity

of Williams’ sentence under United States v. Booker, 125 S. Ct. 738

(2005).     We review issues raised for the first time on appeal for

plain error.      See United States v. Hughes, 401 F.3d 540, 547 (4th

Cir. 2005).      In Hughes, we held that when a sentence calculated

under   the    Sentencing   Guidelines     exceeds   the    maximum   sentence

authorized by facts found by the jury alone or admitted by the

defendant,     the   defendant    could    demonstrate     plain   error   that

warranted resentencing under Booker.           We find the district court

did   not   commit   constitutional       error,   plain   or   otherwise,   in

sentencing Williams because the term of imprisonment is not greater

than that authorized by facts admitted by him at his plea hearing

and at sentencing.     Nor can Williams demonstrate that any error in

imposing his sentence under a mandatory guidelines scheme affected

his substantial rights.      See United States v. White, 405 F.3d 208

(4th Cir. 2005).

              As required by Anders, we have examined the entire record

in this case and found no error.          Accordingly, we affirm Williams’

convictions and sentence.        This court requires that counsel inform


                                    - 3 -
Williams, in writing, of his right to petition the Supreme Court of

the United States for further review.   If Williams requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Williams.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                                - 4 -